OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of the invention of Group I, claims 1-18 and 21-24, in the reply filed on 31 January 2022 is acknowledged. By way of amendment (filed with the aforesaid reply), Applicant has canceled claims 19 and 20, of which defined (nonelected) Group II, and has added new claims 25 and 26. 
As such, claims 1-18 and 21-26 are pending and under consideration.

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to the specification as filed 18 March 2020.

Information Disclosure Statement
The information disclosure statements (IDS) dated 18 March 2020; 26 January 2021; 14 April 2021; and 18 May 2021, respectively, have been considered.

Claim Objections
Claims 15 and 26 are objected to because of the following informalities:
Claim 15 is objected to for awkward language; the Examiner believes Applicant intended to recite “wherein the
The recitation in claim 26 of “wherein the resole phenolic resin comprises the reaction product of components comprising an aldehyde and a phenol group-containing compound, wherein the phenol group-containing compound is selected from the group consisting of” is objected to, respectfully, as including repetitive claim language which is already recited in claim 13 (upon which claim 26 is directly dependent).
Given that claim 13 recites that the resin is the product of the aldehyde and the phenol group-containing compound, the Examiner respectfully suggests amending claim 26 as follows in order to overcome the issue: “The container of claim 13 wherein 
Claim 26 is also objected to for missing a period at the end of the sentence
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 22, and 26 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 21, the species of catechol and hydroquinone, respectively, do not include all of the limitations of the phenol group-containing compound recited in claim 1 (upon which claim 21 is dependent). Specifically, catechol and hydroquinone do not include two or 
Given that claim 21 recites four additional species (aside from catechol and hydroquinone) which do include all of the limitations of the phenol group-containing compound as recited in claim 1, for examination on the merits, the Examiner is interpreting claim 21 to read as if catechol and hydroquinone were stricken from the claim.
Given that new claim 25 has been added wherein the species of the phenol-group containing compound may be catechol and/or hydroquinone, the Examiner respectfully suggests amending claim 21 according to the aforesaid interpretation in order to place the claim in proper dependent form.
Claim 22 is rejected under 112(d) based on dependency upon claim 21. Claim 22 is interpreted for examination on the merits as presented, given that the species listed (bisphenol M and phloroglucide) do include all of the limitations of the phenol group-containing compound as recited in claim 21. 
Regarding claim 26, the species of catechol, hydroquinone, and resorcinol, respectively, do not include all of the limitations of the phenol-group containing compound recited in claim 13 (upon which claim 26 is dependent). Specifically, the aforesaid species do not include two or more phenyl rings.
Given that claim 26 recites four additional species (aside from the aforesaid three) which do include all of the limitations of the phenol-group containing compound as recited in claim 13, for examination on the merits, the Examiner is interpreting claim 26 as if catechol, hydroquinone, and resorcinol were stricken from the claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate action is required.

Claim Interpretation
It is noted that the following analysis is not set forth under, nor associated with 35 U.S.C. 112(f), nor do the claims include “means for” or other similar generic placeholder language related thereto. Rather, the analysis is included to impart clarity to the record and to facilitate compact prosecution.
First, it is noted that claims 10 and 17 recite the terms trisphenol and tetraphenol. Trisphenol is defined by the specification [pp. 10] as 4,4’,4’’-methane triyltriphenol. Tetraphenol is defined by the specification [pp. 11] as 1,1,2,2-Tetrakis(4-hydroxyphenyl)ethane. The aforesaid claimed terms are interpreted in accordance with the specification definitions.
Second, it is noted that claim 18 recites the container comprising a “fatty food”. The specification [pp. 21 bridging 22] recites that “in certain embodiments” the food container includes a fatty food, and “in this context, a fatty food is one that has at least 1.7% fat, based on the weight of the soup” (emphasis added). Based on the conflicting wording (food vs. soup) utilized to describe the weight range, followed by description of soups thereafter [pp. 22, 4-6], it is the Examiner’s position that the aforecited portion of the specification (fat weight range) does not constitute a definition of “fatty food”.
In other words, the broadest reasonable interpretation of the claimed term “fatty food”, in view of Applicant’s specification, whilst avoiding improper importation of limitations from the specification into the claims (see MPEP 2111; 2111.01(I), (II)) is that of any food which includes any non-zero amount of fat. For examination on the merits, the Examiner is interpreting “fatty food” according to the aforesaid, i.e., where a food having any non-zero amount of fat reads thereon. Should Applicant intend for the claimed fatty food to be limited by the weight range recited in the specification, the Examiner respectfully suggests amending the claim to include said range. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 11-16, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (JP 2009-299055; “Oda”) (original copy and machine translation provided herewith; translation relied upon for the basis of the rejection).
Given the nature of the machine translation, references hereinafter (with respect to Oda) are to the page number, and if/where necessary, followed by the approximate paragraph number (per page). 
Regarding claim 1, Oda discloses a coating composition for the inner surface of a metal can for foods [pp. 1, 01; pp. 5, 01; pp. 7, 03, 11; pp. 8, 01-04; pp. 15, 02]. The coating composition includes an epoxy resin (film-forming polymer); and a resole phenolic resin comprising the reaction product of an aldehyde such as, inter alia, formaldehyde, with a phenol such as, inter alia, bisphenol B [pp. 1, 01-03; pp. 2, 04, 06, 09; pp. 3; pp. 4; pp. 6, 02, 06] (see MPEP 2131.02(II)). The coating composition is thermosetting/thermally curable [pp. 7, 03; pp. 8, 03].
Bisphenol B reads on the claimed phenol group-containing compound (two phenyl rings, two hydroxy groups, each hydroxy group being directly bonded to a phenyl ring, wherein at least four sites ortho and/or para to the hydroxy groups are open).
Regarding claim 2, Oda discloses the weight “ratio” of the epoxy resin to resole resin is 50/50 to 95/5, i.e., 50-95 wt.% epoxy, 5-50 wt.% resole, both relative to the total of epoxy and resole (can also be expressed in true ratio form as 1:1 to 19:1) [pp. 2, 09; pp. 7, 03]. Thus, Oda does not disclose an embodiment where the epoxy resin is included in a minority amount relative to the resole. Given that the “majority amount” of two components, as claimed, is effectively “greater than 50 wt.%” (e.g., 50.000001 wt.%), it can be said that the weight ratio disclosed by Oda is substantially identical to that claimed (and thus may differ in terms of places after the decimal). In view of the foregoing, the ratio disclosed by Oda anticipates claim 2. 
Regarding claim 3, the weight ratio of Oda set forth above in the rejection of claim 2 anticipates claim 3. That is, the amount of epoxy ranging from 50 to 95 wt.% is within the claimed range of up to 99.5 wt.%.
Regarding claim 4, the weight ratio of Oda set forth above in the rejection of claim 2 anticipates claim 3. That is, the amount of resole ranging from 5-50 wt.% is within the claimed range of at least 0.5 wt.%.
Regarding claim 5, as set forth above in the rejection of claim 1, the resole phenolic resin is formed via the reaction of bisphenol B with an aldehyde, of which reads on the resole phenolic resin being substantially free of bisphenol A, F, and S, as well as structural units derived therefrom. It is noted that Applicant’s specification [pp. 8, 17-23] indicates that “structural units derived therefrom” includes diepoxide groups (e.g., bisphenol A diglycidyl ether); Applicant’s specification does not recite the use of, or exclude explicitly, bisphenol B. Thus, it follows that bisphenol B is not a structural unit derived from bisphenol A, F, or S
Regarding claim 7, as set forth above in the rejection of claim 1, the aldehyde is, inter alia, formaldehyde (reads on the named species).
Regarding claim 11, Oda discloses that the coating composition is thermosetting and is cured over the temperature range of (preferably) 150 to 250°C [pp. 8, 03] (i.e., 302 to 482°F). As 
Regarding claim 12, in view of (i) the rejection of claim 5 above, and (ii) given that Oda discloses that the epoxy resin is, inter alia, a naphthalene-type (as opposed to bisphenol-type) [pp. 6, 06], the aforesaid coating composition (including naphthalene-type epoxy resin and resole phenolic resin formed from bisphenol B and formaldehyde) would have been formulated in the absence of and thus substantially free of bisphenol A, F, and S, as well as structural units derived therefrom.
Regarding claim 13, the rejection of claim 1 above reads on the limitations of claim 13 – Oda discloses that the coating composition is for coating the internal surfaces of food containers, as well as discloses a can coated with an exemplary formulation.
Regarding claim 14, the rejection of claim 2 above reads on the limitations of claim 14.
Regarding claim 15, the rejection of claim 5 above reads on the limitations of claim 15. 
Regarding claim 16, the rejection of claim 1 above (see also rejection of claim 7) reads on the limitations of claim 16. 
Regarding claims 23 and 24, as set forth above in the rejection of claim 1, the phenol (reacted with the aldehyde to form the resole phenolic resin) is bisphenol B, of which has two phenyl rings and two hydroxy groups. 
Regarding claim 25, Oda discloses the coating composition as set forth above in the rejection of claim 1. Oda discloses that in the alternative to bisphenol B, the phenol compound (reacted with the aldehyde to form the resole phenolic resin) may be, inter alia, resorcinol, catechol, or hydroquinone [pp. 3, 03, 04] (see MPEP 2131.02(II)). The aforesaid coating composition where the aldehyde is reacted with any of resorcinol, catechol, or hydroquinone to form the resole phenolic resin, anticipates claim 25.

Claims 1-7, 11, 13-16, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (US 2003/0083425; “Morimoto”).
 Regarding claim 1, Morimoto discloses a coating composition for food and beverage containers, as well as a metal food or beverage container (can) coated on the internal (and/or external) surface thereof with said composition [Abstract; 0001, 0029, 0093-0095]. The coating composition comprises a polyester resin (film-forming polymer); and a resole phenolic resin (crosslinker) comprising the reaction product of an aldehyde, such as formaldehyde, with a phenol compound that is, inter alia, bisphenol A or bisphenol F (not excluding mixtures thereof) [0002, 0020-0027, 0037, 0056-0064, 0069, 0084, 0089] (see MPEP 2131.02(II)). The composition is “baked and set” [0089], i.e., thermally cured in the presence of the resole phenolic resin crosslinker, at a temperature of 100 to 300°C (i.e., 212 to 572°F), preferably 150 to 250°C (i.e., 302 to 482°F) [0097].
Bisphenol A and bisphenol F read on the claimed phenol group-containing compound (two phenyl rings, two hydroxy groups, each hydroxy group being directly bonded to a phenyl ring, wherein at least four sites ortho and/or para to the hydroxy groups are open).
Regarding claim 2, Morimoto discloses that the coating composition contains 1-99 parts by weight resole phenolic resin for 99 parts by weight of the polyester [0027, 0069]. In other words, based on the total weight of the resole and polyester, the polyester ranges from 50-99 wt.%, and the resole ranges from 1-50 wt.%. Thus, Morimoto does not disclose an embodiment where the polyester is included in a minority amount relative to the resole. Given that the “majority amount” of two components, as claimed, is effectively “greater than 50 wt.%” (e.g., 50.000001 wt.%), it can be said that the weight ratio disclosed by Morimoto is substantially identical to that claimed (and thus may differ in terms of places after the decimal). In view of the foregoing, and given that the resole crosslinks
Regarding claim 3, the weight range of the polyester relative to the resole set forth above in the rejection of claim 2, anticipates claim 3.
Regarding claim 4, the weight range of the resole phenolic resin relative to the polyester set forth above in the rejection of claim 2, anticipates claim 4.
Regarding claim 5, the polyester (film-forming polymer) of the coating composition (as disclosed by Morimoto) does not include/is not formed from any of bisphenol A, F, or S, or structural units derived therefrom. 
Regarding claim 6, the polyester reads on the film-forming polymer being a polyester as recited in claim 6.
Regarding claim 7, as set forth above in the rejection of claim 1, the aldehyde is formaldehyde.
Regarding claim 11, as set forth above in the rejection of claim 1, the composition is cured in the temperature range of 100 to 300°C (i.e., 212 to 572°F), preferably 150 to 250°C (i.e., 302 to 482°F). As such, the coating composition is curable over the claimed range, thereby anticipating the range. 
Regarding claim 13, the rejection of claim 1 above reads on the limitations of claim 13. 
Regarding claim 14, the rejection of claim 2 above reads on the limitations of claim 14.
Regarding claim 15, the rejection of claim 5 above reads on the limitations of claim 15.
Regarding claim 16, the rejection of claim 7 above reads on the limitations of claim 16.
Regarding claims 23 and 24, as set forth above in the rejection of claim 1, the phenol being bisphenol A or bisphenol F reads on the limitations of claims 23 and 24. Both of bisphenol A and bisphenol F have two phenyl rings and two hydroxy groups. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12, 17, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto as applied to claims 1 and/or 13 above in the rejection under 35 U.S.C. 102(a)(1), in view of Mayr et al. (US 2011/0163106; “Mayr”); Burkhart et al. (US 5,708,100; “Burkhart”); and Pfeil et al. (US 5,424,340; “Pfeil”).
Oda is relied upon as an evidentiary reference for the basis of the rejection(s).
Regarding claims 8-10, 17, 21, and 26
As such, Morimoto is silent regarding the phenol compound (i) comprising at least three hydroxy groups; (ii) comprising at least three phenyl rings; and (iii) being one of trisphenol or tetraphenol (see Claim Interpretation section above). 
However, Morimoto is teaching/requiring [0057-0060] that the phenol which is reacted with the formaldehyde is to have no less than three “functional groups” which are significantly reactive with said formaldehyde; subsequently naming bisphenol A and F as suitable for use. One of ordinary skill in the art recognizes that the “functional groups” (reactive with the aldehyde) to which Morimoto is referring, are the open ortho and/or para sites relative to the hydroxy group(s) of the phenol, rather than the hydroxy groups (typically referred to as functional groups), as evidenced by bisphenol A and F each having two hydroxy groups (i.e., not three or more); also as evidenced by Oda [pp. 3, 04].
As such, Morimoto is requiring that the phenol have no less than three open ortho and/or para sites relative to the hydroxy group(s) of the phenol.
Morimoto also recognizes the (general) demand to reduce or eliminate the use of bisphenol A in formulating coatings for the internal surface of cans (such as in epoxy-acrylic coatings which contain bisphenol A, as well as in the inventive coating polyester) [0009, 0013, 0223]. 
Similar to the aforesaid, Mayr is teaching that it is desirable (as is generally well recognized) to reduce or eliminate both of bisphenol A and bisphenol F from coating compositions intended for contact with foodstuffs [0003-0007]. 
Burkhart teaches that alongside bisphenol A and bisphenol F (among others such as hydroquinone and resorcinol), tris(4-hydroxyphenyl)methane (i.e., Applicant’s claimed trisphenol) and 1,5-dihydroxynaphthalene are recognized in the food can-coating art as polyhydric phenols suitable for reaction with (form)aldehyde for forming can-coating polymers which are food-safe [col 1, 1-13; col 2, 35-67; col 3, 1-6] (see MPEP 2144.06(II); 2144.07).
Similar to Burkhart, Pfeil is also teaching that alongside bisphenol A, bisphenol F, resorcinol, and hydroquinone, tris(4-hydroxyphenyl)methane and 1,5-dihydroxynaphthalene are  known polyhydric phenols suitable for use as a reactant (with aldehydes) in forming can-coating polymers (or components thereof) intended for contact with foodstuffs [col 4, 1-35].
One of ordinary skill in the art recognizes (i.e., based on the molecular structure) that both of tris(4-hydroxyphenyl)methane and 1,5-dihydroxynaphthalene meet the requirement of the phenol having no less than three open ortho and/or para sites relative to the hydroxy group(s) as set forth by Morimoto. 
Morimoto, Mayr, Burkhart, and Pfeil are all in the related field of inner surface metal can coatings intended for contact with food or beverage stored therein.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to eliminate the use of bisphenol A and bisphenol F in all forms from the coating composition of Morimoto, as taught by Mayr, including the use thereof in forming the resole phenolic resin crosslinker, as the use thereof would have generally been recognized as “unsafe”, and thus also obvious to have replaced bisphenol A or F with a suitable phenol.
In view of the teachings of Burkhart and Pfeil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced bisphenol A or F with tris(4-hydroxyphenyl)methane or 1,5-dihydroxynaphthalene, as the aforesaid phenols would have been recognized as (i) suitable as phenol reactants for forming food-contact coatings or components thereof for metal cans (see MPEP 2144.07); (ii) functionally equivalent to bisphenol A and/or bisphenol F for reaction with aldehydes to form resoles or novolaks (see MPEP 2144.06(II)), where an express suggestion to substitute functionally equivalent components is not necessary to render said substitution obvious; and (iii) a multifunctional phenol within the (ortho/para) parameters specified by Morimoto (see MPEP 2144.07). 
Additionally or alternatively, one of ordinary skill in the art recognizes that tris(4-hydroxyphenyl)methane (as disclosed/taught by Burkhart and/or Pfeil) includes six reactive sites (ortho and/or para positions relative to the hydroxy groups) with the formaldehyde (at least based on the disclosure teachings of Morimoto, as evidenced by Oda) relative to four in the case of bisphenol A and bisphenol F, respectively; as well as an additional hydroxy group relative to A or F, respectively. Given that Morimoto discloses that the resole phenolic resin is a crosslinker for the polyester upon cure (and prefers the phenol have three or more ortho/para sites for reaction with the formaldehyde), the aforesaid substitution (of specifically tris(4-hydroxyphenyl)methane for bisphenol A or F) would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention in order to increase the number of positions which the phenol and formaldehyde are linked in the resole (i.e., the open ortho and/or para sites) and/or to provide additional functional (hydroxy or others) groups available for crosslink upon cure of the resin, in order to alter the coating composition and/or coating (film) properties (i.e., hardness/flexibility, viscosity/coat-ability, cure time/temperature), where it is noted that MPEP 2144.05(II) sets forth that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
The coating composition of Morimoto, as modified, would have comprised all of the features set forth above, wherein tris(4-hydroxyphenyl)methane (and/or 1,5-dihydroxynaphthalene) would have been utilized as the phenol (in place of bisphenol A or F) for reaction with the formaldehyde (under resole conditions) to form the resole phenolic resin crosslinker of the composition. Tris(4-hydroxyphenyl)methane, i.e., trisphenol, i.e., 4,4’,4’’-methane triyltriphenol, reads on the limitations of claims 8, 9, 10, and 17. The phenol being 1,5-dihydroxynapthalene reads on claims 21 and 26. 
Regarding claim 12, the aforesaid modification set forth above renders the coating composition within the bounds of claim 12; that is, neither of the polyester nor the resole 
Regarding claim 25, the rejection of claims 1 and 21 above, wherein the phenol is 1,5-dihydroxynapthalene, read on the limitations of claim 25.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto as applied to claim 13 above in the rejection under 35 U.S.C. 102(a)(1), in view of Bariatinsky et al. (US 2005/0196629; “Bariatinsky”).
Regarding claim 18, as set forth above in the rejection of claim 13 under 35 U.S.C. 102(a)(1) over Morimoto, the coated metal can is intended for containing food or beverage. 
Morimoto is silent regarding the food being a fatty food.
Bariatinsky teaches that it is known in the art to store foods such as vegetables, fruits, soups, yogurts, barbecue sauces, and dairy products such as buttermilk and coffee, in metal containers coated internally with a crosslinked polyester resin, said crosslinker in the form of a phenoplast (i.e., phenolic resin) [0002, 0015, 0017, 0042, 0080, 0088, 0089, 0091, 0092, 0097, 0116].
Morimoto and Bariatinsky are both directed to metal food or beverage containers coated internally with a crosslinked polyester resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have stored any of the foods taught by Bariatinsky, including soups, yogurts, barbecue sauces, or dairy products such as buttermilk or coffee, in the coated can of Morimoto, as the coated can of Morimoto would have been recognized as suitable for containing foodstuffs of the aforesaid nature (see MPEP 2144.07), given that both coatings are crosslinked polyesters. 
The coated metal can of Morimoto, as modified, would have comprised all of the features set forth above, and would have further comprised a soup, diary product, barbecue inter alia) stored in the container. In view of the Claim Interpretation section above, there is a reasonable expectation, absent factually supported objective evidence to the contrary, that at least one of the aforesaid foods packaged in the coated metal can of Morimoto (e.g., barbecue sauce, soups) would have included at least some (i.e., greater than zero) amount of fat, thereby reading on the claimed “fatty food”.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), in view of Fujie et al. (US 2010/0010123; “Fujie”).
Regarding claims 21 and 22, Morimoto discloses the coating composition set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1), wherein the phenol of the resole phenolic resin may be bisphenol A or F, where Morimoto stipulates that the phenol must include at least three open ortho and/or para sites for reaction with the formaldehyde.
Morimoto is silent regarding the aforesaid phenol being bisphenol M or phloroglucide.
Fujie discloses a composition including a polymer, an ultraviolet absorbent, and a solvent, said composition suitable as a material for food packaging [Abstract; 0001, 0011, 0016, 0123, 0141, 0158, 0162]. Fujie teaches that bisphenol A, bisphenol F, and bisphenol M (inter alia) are functionally equivalent polyvalent (as well as polyhydric) phenols [0142] suitable for use in forming the aforesaid polymer. Given that Fujie teaches that the polymer may form a food packaging material, and in view of Morimoto teaching the use of bisphenol A and F for the crosslinker in the food contact coating, it can be said that Fujie reasonably teaches that bisphenol M is suitable for use as a functional equivalent to bisphenol A or F for components of coatings/materials associated with foodstuffs (see MPEP 2144.07; 2144.06(II)). Additionally, and in support of the aforesaid rationale establishing functional equivalence, one of ordinary skill in the art recognizes that both of bisphenol A and bisphenol F have four open ortho/para sites for reaction with the aldehyde (as set forth above; within range specified by Morimoto of at least 
Morimoto and Fujie are both directed to polymeric compositions suitable for food packaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted bisphenol M for bisphenol A or F as the phenol (to be reacted with the formaldehyde) of the resole phenolic resin of the coating composition of Morimoto, as bisphenol M would have been recognized in the art as a functionally equivalent phenol to that of bisphenol A or F for food packaging materials, where an express suggestion to substitute one functionally equivalent component for another is not necessary to render such substitution obvious (see MPEP 2144.06(II)).
The coating composition of Morimoto, as modified, would have comprised all of the features set forth above in the rejection of claim 1, wherein bisphenol A or F would have been substituted with bisphenol M, thereby reading on the limitations of claims 21 and 22, i.e., the named bisphenol M species of phenol.

Pertinent Prior Art
The following constitutes prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 2013/0123391 to Mullins et al. – teaches the functional equivalence of trisphenol (i.e., tris(4-hydroxyphenyl)methane) to tetraphenol (i.e., 1,1,2,2-tetra(4-hydroxyphenyl)ethane, as well as bisphenol A, bisphenol F, hydroquinone, and resorcinol [0042]
US 2016/0115347 to Kuo et al. – discloses a resole phenolic resin formed from an aldehyde and (i) a meta-substituted phenol and (ii) an unsubstituted or para/ortho substituted phenol; and a composition including said resole, a solvent, and a polyester [0007-0009, 0012-0019, 0043-0048]
US 2012/0289625 to Matsuno et al. – discloses the use of phloroglucide as a reactant for forming a polycarbonate, of which may be included in a composition and coated; wherein phloroglucide is listed among phenol compounds including, inter alia, tetra(4-hydroxyphneyl)methane [0016, 0058, 0074, 0093, 0094, 0297, 0298]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782